         Case 2:20-cv-01506-CJB-MBN Document 1 Filed 05/21/20 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

                                                         CIVIL ACTION
 IN THE MATTER OF
 NEW NOMADIC SHORT SEA SHIPPING AS,                      NUMBER:
 NOMADIC CHARTERING AS AND
 INTERSHIP NAVIGATION CO. LTD., AS                       SECTION:
 OWNERS AND MANAGERS OF THE M/V
 NOMADIC MILDE PETITIONING FOR                           JUDGE:
 EXONERATION FROM OR LIMITATION OF
 LIABILITY                                               MAGISTRATE:


                         VERIFIED COMPLAINT IN LIMITATION

         The Complaint in Limitation of New Nomadic Short Sea Shipping AS, Nomadic

Chartering AS and Intership Navigation Co. Ltd., as owners and managers of M/V NOMADIC

MILDE (hereinafter collectively referred to as “Petitioners”), in a cause of exoneration from and

limitation of liability, civil and maritime, within the admiralty and maritime jurisdiction of this

Honorable Court, pursuant to Rule 9(h) of the Federal Rules of Civil Procedure and Rule F of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions,

alleges upon information and belief, as follows:

         (1)    At all times pertinent to this cause, New Nomadic Short Sea Shipping A.S. (“New

Nomadic”), was a company organized and existing under and by virtue of the laws of a foreign

nation with its principal place of business outside the United States, and was the owner of M/V

NOMADIC MILDE.

         (2)    At all times pertinent to this cause, Intership Navigation Co. Ltd. (“Intership”)

was a corporation organized under and existing by virtue of the laws of a foreign nation with its

                                               -1-
PD.28724792.1
         Case 2:20-cv-01506-CJB-MBN Document 1 Filed 05/21/20 Page 2 of 8




principal place of business outside the United States, and was a manager of M/V NOMADIC

MILDE.

         (3)    At all times pertinent to this cause, Nomadic Chartering AS (“Nomadic

Chartering”) was a corporation organized under and existing by virtue of the laws of a foreign

nation with its principal place of business outside the United States, and was a manager of M/V

NOMADIC MILDE.

         (4)    M/V NOMADIC MILDE is a bulk carrier bearing IMO number 9463554 and

flagged under the laws of Marshall Islands and home-ported in Majuro.

         (5)    Petitioners used due diligence to make the aforementioned vessel seaworthy, and

she was, prior to the casualty referred to below, tight, staunch, strong, and fully and properly

manned, equipped and supplied and in all respects seaworthy and fit for the service in which she

was engaged.

         (6)    On or about May 8, 2020, the NOMADIC MILDE was at anchor in the Kenner

Bend Anchorage in the Lower Mississippi River and subsequently allegedly came into contact

with the M/V ATLANTIC VENUS and later with a facility allegedly owned and operated by

Cornerstone Chemical Company (“Cornerstone”).

         (7)    As a result of the aforementioned incident, certain persons allege they sustained

physical damages, economic and/or other losses. Specifically, Cornerstone has filed in this

Court a Verified Complaint against the NOMADIC MILDE, in rem, and has obtained a warrant

for the arrest of the Vessel, seeking to recover damages in the amount of $66,954,882.00. (See

Civil Action No. 2:20-cv-1411).



                                               -2-
PD.28724792.1
         Case 2:20-cv-01506-CJB-MBN Document 1 Filed 05/21/20 Page 3 of 8




         (8)    In addition, the owners of the ATLANTIC VENUS have put Petitioners on notice

of their intent to claim damages from Petitioners allegedly resulting from the incident described

above.

         (9)    This Complaint is filed within six months from the date Petitioners received first

notice of a limitable claim.

         (10)   The aforementioned incident was not due to any fault, neglect or want of care on

the part of Petitioners or M/V NOMADIC MILDE or anyone for whom said Petitioners may be

responsible.

         (11)   The aforementioned incident was occasioned by and occurred without the privity

and knowledge of Petitioners herein.

         (12)   Filed herewith is a list of all demands related to this aforementioned incident of

which Petitioners have knowledge as of the time of the filing of this Complaint. Petitioners are,

as of this date, unaware of any other suits, petitions, demands, unsatisfied claims of liens, or liens

against Petitioners or the M/V NOMADIC MILDE arising out of the aforementioned incident.

         (13)   As a result of the aforementioned incident, petitioner's vessel sustained damage

presently estimated at ONE MILLION FIVE HUNDRED THOUSAND DOLLARS and 00/100

($1,500,000.00) DOLLARS (Exhibit "A"). Petitioners reserve the right to supplement and

amend this paragraph as further facts are developed.

         (14)   At the time of the incident, NOMADIC MILDE was loaded with cargo to be

carried to and discharged in Port Pirie, Australia. She was at the time operating under a time

charter party pursuant to which she was due to be paid hire at a rate of $4,500 per day (for 35

days) and $6,400 per day (for 12 days) with a total estimated sailing time of 47 days.

                                                -3-
PD.28724792.1
         Case 2:20-cv-01506-CJB-MBN Document 1 Filed 05/21/20 Page 4 of 8




Accordingly, the hire expected to become payable for the voyage was $234,300.00 (Exhibit

"B").

         (15)   Petitioners’ interest in M/V NOMADIC MILDE, based on the attached Valuation

Report (Exhibit "C"), together with its pending freight, minus the damage sustained by

NOMADIC MILDE, did not and does not now exceed the maximum sum of SIX MILLION

TWO HUNDRED THIRTY-FOUR THOUSAND THREE HUNDRED AND 00/100

($6,234,300.00) DOLLARS.

         (16)   Petitioners herewith submit for Court approval, as security for the benefit of all

potential claimants, a Letter of Undertaking from Norwegian Hull Club (Exhibit “D”) in the sum

of $6,234,300.00, plus interest at six percent (6%) per annum from the date of said Letter of

Undertaking, said sum representing the total value of the NOMADIC MILDE, her

appurtenances, etc. and pending freight or hire, less the cost of repairs following the casualty.

         (17)   Petitioners claim exoneration from and limitation of liability for any and all

injuries, deaths, losses, or damages occurring as a result of the aforementioned incident and for

any and all claims therefor. Petitioners allege that they have a valid defense thereto on the facts

and on the law. Alternatively, Petitioners, without admitting but affirmatively denying all

liability, claim the benefit of the limitation of liability provided for in Sections 30501, et seq. of

Title 46 of the United States Code, and, to that end, Petitioners herewith deposit into the registry

of the Court, as security for the benefit of potential claimants, the aforementioned Letter of

Undertaking.

         (18)   Petitioners show that if one or all of them should be held liable to any degree to

anyone, which is denied, the liability should be limited to and not exceed the value of

                                                -4-
PD.28724792.1
         Case 2:20-cv-01506-CJB-MBN Document 1 Filed 05/21/20 Page 5 of 8




Petitioners’ interest in the aforementioned vessel and her hire in the maximum aggregate of

$6,234,300.00.

         (19)   Should it later appear that Petitioners are or may be liable and that the amount or

value of their interests in the M/V NOMADIC MILDE and her pending hire, as aforesaid, is not

sufficient to pay all losses in full, then all claimants shall be made to share pro rata in the

aforesaid sum represented by the Letter of Undertaking, saving to all such claimants any rights of

priority they may have as ordered by this Honorable Court, or as provided by the aforesaid

statutes, by the Federal Rules of Civil Procedure, including the Supplemental Rules, the general

maritime law, and by the rules and practices of this Honorable Court.

         (20)   All and singular the premises are true and within the jurisdiction of the United

States and of this Honorable Court as an admiralty and maritime claim within the meaning of

Rule 9(h) of the Federal Rules of Civil Procedure.

         WHEREFORE, Petitioners pray:

         (1)    This Court issue an Order approving the Letter of Undertaking submitted to the

Court by Petitioners as security for the amount or value of its interest in the M/V NOMADIC

MILDE and her pending freight or hire;

         (2)    This Court issue a notice to all persons asserting claims with respect to which this

Complaint seeks exoneration or limitation, admonishing them to file their respective claims with

the Clerk of this Court and to serve on the attorneys for Petitioners a copy thereof on or before a

date to be named in the notice, and that if any claimant desires to contest either the right to

exoneration from or the right to limitation of liability, such person shall file and serve on the



                                                -5-
PD.28724792.1
         Case 2:20-cv-01506-CJB-MBN Document 1 Filed 05/21/20 Page 6 of 8




attorneys for Petitioners an answer to this Complaint on or before the said date, unless his or her

claim has included an answer, so designated;

         (3)    This Court enjoin the further prosecution of any and all actions, suits, and

proceedings already commenced and the commencement or prosecution thereafter of any and all

actions, suits or proceedings, of any nature or description whatsoever in any jurisdiction against

Petitioners, their officers, and their underwriters, and/or against the M/V NOMADIC MILDE,

her officers and crews or against any employee or property of Petitioners except in this action, to

recover damages for or in respect of any loss, damage, injury, or deaths occasioned or incurred

as a result of the aforesaid accident;

         (4)    This Court will adjudge, after due proceedings, that Petitioners are not liable to

any extent for any injuries, losses, deaths, or damages occurring as a result of the accident, or for

any claim therefor in any way arising out of or resulting from the aforesaid accident;

         (5)    Alternatively, if Petitioners shall be adjudged liable, then that such liability be

limited to the amount or value of Petitioners’ interest in the M/V NOMADIC MILDE and her

pending hire, as aforesaid, at the end of the voyage on which it was engaged at the time of the

accident, and that Petitioners be discharged therefrom upon the surrender of such interest, and

that the money surrendered, paid or secured to be paid, as aforesaid, be divided pro rata

according to the hereinabove mentioned statutes among such claimants as may duly prove and

claim in accordance with the provisions of the Order hereinabove prayed for, saving to all parties

any priorities to which they may be legally entitled, and that a decree may be entered,

discharging both Petitioners and their underwriters from all further liability; and



                                                -6-
PD.28724792.1
         Case 2:20-cv-01506-CJB-MBN Document 1 Filed 05/21/20 Page 7 of 8




         (6)     Petitioners may have such other, further or different relief as may be just in the

circumstances.

                                              Respectfully submitted,

                                              PHELPS DUNBAR LLP



                                              /s/ Gary A. Hemphill
                                              Gary A. Hemphill, T.A. (La. Bar #6768)
                                              Michael M. Butterworth (La. Bar #21265)
                                              William J. Riviere (La. Bar# 20593)
                                              Michael F. Held (La. Bar #37466)
                                              Adam N. Davis (La. Bar #35740)
                                              365 Canal Street • Suite 2000
                                              New Orleans, Louisiana 70130-6534
                                              Telephone: (504) 566-1311
                                              Telecopier: (504) 568-9130
                                              gary.hemphill@phelps.com
                                              michael.butterworth@phelps.com
                                              bill.riviere@phelps.com
                                              michael.held@phelps.com
                                              adam.davis@phelps.com

                                              ATTORNEYS FOR PETITIONERS,
                                              NEW NOMADIC SHORT SEA SHIPPING AS,
                                              NOMADIC CHARTERING AS AND INTERSHIP
                                              NAVIGATION CO. LTD., AS OWNERS AND
                                              MANAGERS OF M/V NOMADIC MILDE




                                                -7-
PD.28724792.1
         Case 2:20-cv-01506-CJB-MBN Document 1 Filed 05/21/20 Page 8 of 8




                                        VERIFICATION

STATE OF LOUISIANA

PARISH OF ORLEANS

         I, Gary A. Hemphill, confirm, declare and verify that I am an attorney for the captioned

Petitioners in limitation; that I make this verification on behalf of Petitioners for the reason that

no officers of Petitioners are available in the district to sign same; that I am authorized to make

this Verification and to file the foregoing Complaint in Limitation on behalf of Petitioners; and

that I have read the above and foregoing Complaint in Limitation and all the allegations of fact

therein contained are true and correct, upon information and belief, and based upon publicly

available information sources, conversations with representatives of Petitioners, and e-mails and

documents received from Petitioners.

         I declare under penalty of perjury that the foregoing is true and correct. Executed on

May 21, 2020.




                                                      GARY A. HEMPHILL




                                                -8-
PD.28724792.1
